           19-23116-rdd           Doc 28-2 Filed 03/12/20 Entered 03/12/20 16:18:53                                Order to
                                       Dismiss: Notice Recipients Pg 1 of 1
                                                      Notice Recipients
District/Off: 0208−7                        User:                                Date Created: 3/12/2020
Case: 19−23116−rdd                          Form ID: 131                         Total: 31


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
7543679     Proactive Lighting Solutions LLC
                                                                                                                      TOTAL: 1

Recipients of Notice of Electronic Filing:
ust         United States Trustee         USTPRegion02.NYECF@USDOJ.GOV
tr          Mark S. Tulis         mtulis.trustee@gmail.com
aty         H. Bruce Bronson, Jr.         ecf@bronsonlaw.net
                                                                                                                      TOTAL: 3

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Proactive Lighting Solutions LLC           125 Park Ave         New York, NY 10017−5529
smg         United States Attorney's Office        Southern District of New York          Attention: Tax & Bankruptcy
            Unit       86 Chambers Street, Third Floor          New York, NY 10007
smg         Westchester County Sheriff's Dept.          Room L 217          110 Dr. Martin Luther King Blvd.       White Plains,
            NY 10601−2519
smg         N.Y. State Dept. Of Taxation And Finance           Bankruptcy/Special Procedures Section         P.O. Box
            5300        Albany, NY 12205−0300
smg         New York City Department of Finance            Attn: Bankruptcy & Assignment Unit           345 Adams Street, 3rd
            Floor       Attn: Legal Affairs − Devora Cohn           Brooklyn, NY 11201−3719
smg         Parking Violations Bureau        210 Joralemon Avenue             Brooklyn, NY 11201
smg         Internal Revenue Service        PO Box 7346            Philadelphia, PA 19101−7346
smg         N.Y. State Unemployment Insurance Fund             P.O. Box 551         Albany, NY 12201−551
smg         New York State Tax Commission             Bankruptcy/Special Procedures Section          P.O. Box 5300        Albany,
            NY 12205−0300
smg         United States Attorney's Office        Southern District of New York          Attention: Tax & Bankruptcy
            Unit       86 Chambers Street, Third Floor          New York, NY 10007
7690094     Arthur McCallum          Attention: Jennifer Vorih, Esq.         Hyderally & Associates PC        33 Plymouth Street,
            Suite 202       Montclair, NJ 07042
7543680     Arthur McCallum          c/o Hyderally & Associates, P.C.          33 Plymouth St Ste 202       Montclair, NJ
            07042−2677
7543681     Chris Myers         28 Knotty Oak Dr          Medford, NJ 08055−9149
7543682     Christiane Roghanian         9 High St         Nutley, NJ 07110−1131
7543685     Department of the Treasury         Internal Revenue Service          Post Office Box 7346       Philadelphia, PA
            19101−7346
7543683     Dima and Jian Schulman          Dima Schulman            13 Adams St         Morganville, NJ 07751−1046
7543684     Don Ryan         512 Liberty Ave          Jersey City, NJ 07307−4022
7543686     Jeffrey Rosenberg        9 Verne Pl         Hartsdale, NY 10530−1026
7543687     Jian Yang        13 Adams St         Morganville, NJ 07751−1046
7543688     John Burke         17 Florence Ave          Union Beach, NJ 07735
7543689     Marianne Katermann          223 Post Ave          Lyndhurst, NJ 07071−2320
7564351     New Jersey Dept. of Labor         and Workforce Development             Division of Employer Accounts        PO Box
            379        Trenton, NJ 08625−0379
7671125     New York State Department of Taxation & Finance              Bankruptcy Section        P O Box 5300        Albany New
            York 12205−0300
7543690     Phil Rybin        200 11th St        Palisades Park, NJ 07650−2003
7664418     SNY Dept. of Labor         Unemployment Insurance Division             Gov. W. Averell Harriman         Building 12,
            Room 256         Albany, NY 12240
7543691     Tom Haydu          536 Jerusalem Rd          Scotch Plains, NJ 07076−2011
7543692     Yuitsun (John) Ngo         489 Forest St        Kearny, NJ 07032−3622
                                                                                                                     TOTAL: 27
